02-11-497-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-11-00497-CV
 
 



Jack Speer, Individually and d/b/a S&R
  Electric, Inc.


 


APPELLANT




 
V.
 




Crescent Electric Supply company


 


APPELLEE



 
 
------------
 
FROM County
Court at Law No. 2 OF Denton COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
          On
January 30, 2012, we notified appellant that the trial court clerk responsible
for preparing the record in this appeal had informed the court that payment
arrangements had not been made for the clerk’s record as required by Texas Rule
of Appellate Procedure 35.3(a)(2).  See Tex. R. App. P. 35.3(a)(2).  We
stated that we would dismiss the appeal for want of prosecution unless
appellant, within fifteen days, made arrangements to pay for the clerk’s record
and provided this court with proof of payment.
          Because
appellant has not made payment arrangements for the
clerk’s record, it is the opinion of the court that the appeal should be
dismissed for want of prosecution.  Accordingly, we dismiss the appeal.  See
Tex. R. App. P. 37.3(b), 42.3(b).
Appellant
shall pay all costs of the appeal, for which let execution issue.
 
PER CURIAM
 
PANEL: 
WALKER,
MCCOY, and MEIER, JJ.
 
DELIVERED: 
February 23, 2012




 




[1]See
Tex. R. App. P. 47.4.